Houghton, J. (dissenting):
It seems to me that by fair construction the Rapid Transit Act (Laws of 1891, chap. 4, § 32, as amd. by Laws of 1902, chap. 584) requires that any corporation desiring to construct an underground railway shall obtain from the board of rapid transit commissioners a Certificate approving not only of its route, but of its terminal sta-. tions, and that any map approved by that board shall embrace such private lands as it is proposed to take for terminals and other necessary facilities of operation before the corporation can institute condemnation proceedings therefor. Certainly such a road cannot be. constructed without' the consent of the board of rapid transit commissioners, and section 32 of that act (as amd. supra) provides that *828“said board shall fix and determine the locations and plans of construction of the- railways upon such route or routes, and of such trades: and facilities” connected therewith, and shall prepare a certificate “ setting forth in detail the action taken and grant made by the said board,” which shall be filed as therein stated. Power is further given by that section to modify or to add to such" certificate.
The whole sekememf the act is to vest supervisory control of such a road in the board of rapid transit commissioners. The size of terminal'stations and .their precise location is as important as -the direction of the route. I do not think it can be that, a corporation can obtain consent of that board to a particular terminal station and then roam at will- in condemnation of private land's not'embraced within the map certified by the board of rapid transit commissioners.' This is what the petitioner attempts to do, and I think the preliminary objection should- have been sustained, and that the order should be reversed.
McLaughlin, J., concurred.
Order affirmed, with ten .dollars costs and disbursements. Order filed. - , ' ‘